        Case 7:20-cv-00217 Document 15-3 Filed on 10/23/20 in TXSD Page 1 of 5


                                                                    Unified Program Integrity Contractor
                                                                    South Western Jurisdiction (UPICSW)

September 9, 2020

Mark S. Kennedy, Esq.
Kennedy & Counselors at Law
12222 Merit Drive, Suite 1750
Dallas, TX 75251

Re:    Provider Medicare ID Number: AMB 1342
       Provider NPI: 1932471075
       Record Identifier: PSP-200617-00004
       Response to Rebuttal Statement

Dear Mr. Kennedy:

This letter is in response to the suspension rebuttal statement (rebuttal), dated August 3, 2020, you
submitted to Qlarant Integrity Solutions, LLC (Qlarant), the Unified Program Integrity Contractor
(UPIC) for Medicare Program Integrity for the South Western jurisdiction, on behalf of Acute Care
Ambulance Service, LLC (Acute Care), regarding the suspension of Acute Care’s Medicare payments,
which took effect on July 22, 2020. Prior notice of the suspension was not provided because giving prior
notice would place additional Medicare funds at risk and hinder the ability of the Centers for Medicare
& Medicaid Services (CMS) to recover any determined overpayment. See 42 C.F.R. § 405.372(a)(3). On
August 5, 2020, Qlarant received Acute Care’s rebuttal statement and forwarded it to CMS for review.
CMS is responsible for determining if a suspension of Medicare payments is warranted under applicable
federal regulations and as appropriate, whether and when a suspension may be rescinded. See 42
C.F.R. § 405.375.

As stated in the Notice of Suspension (Notice), dated July 24, 2020, the suspension of Acute Care’s
Medicare payments is based on credible allegations of fraud. See 42 C.F.R. § 405.371(a)(2).
Specifically, the Medicare payment suspension is based on, but not limited to, information that Acute
Care misrepresented services billed to the Medicare program. More particularly, medical review of
claims submitted to Medicare determined that Medicare coverage guidelines were not met since the
documentation submitted to substantiate the claims failed to describe the beneficiaries’ symptoms at the
time of transport and that other means of transportation were contraindicated. Additionally, beneficiary
interviews conducted supported that the ambulance services were not warranted.

In the rebuttal, you assert, on behalf of Acute Care, the following statements for consideration:

1. “The impact of the Medicare payment suspension threatens the very viability of Acute Care. The
   ambulance supplier derives in excess of 90% of its revenues from transporting sick and elderly
   Medicare patients….if the ambulance company is not paid for these services, it cannot pay its
   employees, the medics and drivers for these very needy patients. Consequently, Acute Care will
   soon be forced to shut down and file bankruptcy.”
        Case 7:20-cv-00217 Document 15-3 Filed on 10/23/20 in TXSD Page 2 of 5


                                                                   Unified Program Integrity Contractor
                                                                   South Western Jurisdiction (UPICSW)

While we understand the operational difficulties that CMS’s decision to suspend Medicare payments
may cause to suppliers, once it is determined that credible allegations of fraud exist, and that an
investigation is therefore warranted, payment suspension enables CMS to protect program funds while
the government completes its investigation. Because of the potential impact of a payment suspension,
CMS takes great care when assessing whether to impose or continue a payment suspension. CMS is
aware that, on April 17, 2020, Acute Care attested to accepting a Provider Relief Fund payment of
$60,363.50 from the recently established CARES Act Provider Relief Fund, which is designed to assist
eligible suppliers with operational costs during the COVID-19 national public health emergency. CMS
has determined that the continued suspension of Acute Care’s Medicare payments is warranted during
the ongoing investigation.

“The Rio Grande Valley’s residents are particularly vulnerable to COVID-19 with more than 90%
being Latinx and having one of the highest poverty rates in the State. Chronic health conditions
abound. For example, the rate of diabetes is triple that of the national average. Also, it is chronically
underfunded and underserved. Recently, Texas Governor Abbott sent Navy teams to assist the area’s
hard-hit hospitals in dealing with the Covid-19 outbreak. …The problem is exacerbated by Hurricane
Hanna striking the south-Texas coast on July 25, 2020.”


   “If Acute Care is forced to close, the ambulance company’s patients will have to obtain their
   emergency and scheduled medical transportation services elsewhere. Doing so during the COVID-
   19 outbreak is an uncertainty. In fact, ambulance companies in Rio Grande Valley are now in
   crisis due to the pandemic. Hospitals are on “divert” status. Ambulances are being forced to wait
   in hospital parking lots for as long as 12 hours for beds to become available for their patients.
   Ambulance strike teams are being deployed by the State to the Rio Grande Valley to help the local
   ambulance companies deal with the coronavirus pandemic.”

   “At this time, ambulance companies are critical during the ongoing COVID-19 outbreak because
   an ambulance may be the only mode of transportation that patients have to access hospitals as
   well as other healthcare providers and practitioners.”

   “…Federal regulations provide that CMS may find good cause exists not to suspend a provider or
   supplier’s Medicare payments over credible allegations of fraud where it is determined that
   beneficiary access to items or services would be so jeopardized by a payment suspension, in whole
   or in part, as to cause a danger to life or health. 42 C.F.R. § 405.371(b)(1)(ii). It is a clear abuse
   of discretion for CMS to not find that good cause exists here when it will force Acute Care out of
   business during the COVID-19 pandemic and surge of confirmed coronavirus cases that are
   overwhelming Rio Grande Valley ambulance companies.”

   “Patients at Acute Care have a constitutional right to access safe and reliable services under the
   federal Medicare program. …The government’s ill-advised suspension will essentially deprive the
   ambulance company’s patients of their constitutional right to access healthcare.”

CMS is very sensitive to the needs of Medicare beneficiaries and has reviewed beneficiary access to
ambulance services in the areas served by Acute Care. Acute Care is an ambulance supplier located in
         Case 7:20-cv-00217 Document 15-3 Filed on 10/23/20 in TXSD Page 3 of 5


                                                                             Unified Program Integrity Contractor
                                                                             South Western Jurisdiction (UPICSW)

Mercedes, Texas, in Hidalgo County. There are fifty-four (54) ambulance suppliers in Hidalgo County
and the surrounding four counties serving the area served by Acute Care. Based on CMS’s assessment
of access to care due to the operation of other ambulance suppliers in the areas served by Acute Care,
CMS has determined that the payment suspension will not jeopardize the ability of Acute Care’s patients
to obtain ambulance services from other suppliers in the market area if Acute Care is unable to provide
beneficiaries with services. Therefore, CMS declines to find good cause to terminate the suspension
under 42 C.F.R. § 405.371(b)(1)(ii).

2. “Aside from the suspension being essentially a documentation issue, we contend that HHS’s use
   of suspension in the midst of the national COVID-19 emergency is improper…. Payment
   suspension is improper in the midst of the COVID-19 outbreak because it threatens the viability of
   Acute Care and jeopardizes the health and safety of its patients.”

    “…we request that HHS temporarily rescind the Medicare payment suspension and place the
    supplier in payment status during the COVID-19 national emergency.”


CMS has used its authority granted under section 1812(f) of the Social Security Act to take proactive
steps respond to the 2019 Novel Coronavirus Disease (COVID-19) emergency. CMS has issued waivers
allowing regulatory flexibilities to help healthcare suppliers contain the spread of COVID-19.1 CMS
has also implemented blanket waivers and flexibilities that relax certain requirements for Medicare
providers and suppliers – including ambulance suppliers – from March 1, 2020 through the end of the
COVID-19 emergency declaration.2 While CMS has issued flexibilities regarding ambulance allowable
destinations, participation by states in the Non-Emergent Ambulance Transportation Demonstration,
accelerated and advance payments, and provider enrollment to respond to COVID-19,3 CMS has not
issued waivers that eliminate the statutory and regulatory requirements for ambulance services or
stopped ambulance payment suspensions based on credible allegations of fraud.

CMS can only pay for ambulance services that comply with Medicare statutes and regulations. Those
statutes and regulations require that the documentation provided to support claims demonstrate that the
services provided were reasonable and necessary and met Medicare criteria for coverage. Beneficiary
interviews have revealed that Acute Care provided ambulance transport to beneficiaries who did not
qualify for ambulance transport and post-payment review of Acute Care’s claims has revealed that run
sheets failed to document a detailed objective description of the patient’s symptoms and physical
findings to support compliance with Medicare requirements. Documentation failed to support that
transportation by any other means was contraindicated and that the level of medical care of an
ambulance service was required.




1 Information regarding CMS’s COVID-19 waivers and flexibilities can be viewed at https://www.cms.gov/about-
cms/emergency-preparedness-response-operations/current-emergencies/coronavirus-waivers.
2 A list of CMS’s blanket waivers as of July 28, 2020 can be viewed at https://www.cms.gov/files/document/summary-covid-

19-emergency-declaration-waivers.pdf.
3 See https://www.cms.gov/files/document/covid-ambulances.pdf.
        Case 7:20-cv-00217 Document 15-3 Filed on 10/23/20 in TXSD Page 4 of 5


                                                                    Unified Program Integrity Contractor
                                                                    South Western Jurisdiction (UPICSW)

In addition, Qlarant’s review indicates that there have been ongoing concerns related to Acute Care’s
documentation of services billed to Medicare. Three prior reviews of claims submitted by Acute Care
resulted in error rates of 96.8% to100%. The denials were based on a finding that the documentation was
not sufficient to support the beneficiary’s condition at the time of transport met Medicare guidelines for
ambulance transport. On May 6, 2016 Acute Care was educated on properly documenting the patient’s
condition at the time of transport.

Accordingly, CMS has determined that the payment suspension is warranted during the ongoing
investigation into credible allegations that Acute Care has misrepresented services billed to the Medicare
program.

3. “Acute Care has a constitutional right in payments for services rendered and now indefinitely
   suspended. HHS violates Due Process of law by imposing the action during the COVID -19
   pandemic and emergency without extending to the ambulance supplier notice and a right to a
   hearing to contest the Medicare payment suspension. There is a high risk that Acute Care will be
   erroneously deprived of its property interest in Medicare payments it has earned for services
   rendered and indefinitely withheld by suspension, … because the provider is not entitled under the
   available process to notice and an opportunity for hearing to dispute and contest the suspension,
   and there is absolutely no established time frame for resolving the investigation of the claims
   underlying its imposition.”

It is the Medicare Act, and not the U.S. Constitution that authorizes CMS to pay Acute Care for
ambulance services rendered to Medicare beneficiaries. The Medicare Act authorizes payment for
ambulance services only if such services are medically necessary. See 42 U.S.C. § 1395x (s)(7) and 42
C.F.R. § 410.40. Per CMS guidance, medical necessity for ambulance services is established when “the
patient's condition is such that use of any other method of transportation is contraindicated. In any case
in which some means of transportation other than an ambulance could be used without endangering the
individual's health, whether or not such other transportation is actually available, no payment may be
made for ambulance services.” See Medicare Benefit Policy Manual (CMS 100-02), Chapter 10,
Sections 10.2.1 and 10.2.3. As explained above, we have credible allegations that the ambulance
services that Acute Care is currently providing do not meet the statutory requirements.

The Medicare Act also allows CMS to suspend Medicare payments to Acute Care until the government
completes its fraud investigation. Pursuant to 42 U.S.C. § 1395y(o), if CMS receives a credible
allegation of fraud, it may suspend payments to a provider pending an investigation of a credible
allegation of fraud. Pursuant to 42 C.F.R. § 405.372(a)(3), a payment suspension may be imposed
without prior notice if CMS, the intermediary, or carrier determines that the Medicare Trust Fund would
be harmed by giving prior notice. While the payment suspension action is not appealable, if CMS
ultimately determines that Acute Care has received an overpayment, Acute Care has the opportunity to
appeal the overpayment determination through five levels of administrative adjudication as well as
judicial review. Also, payment suspension terms, where there are credible allegations of fraud, are not
indefinite, as you have asserted. Payment suspensions are temporary and do not continue after the
resolution of an investigation as defined in 42 C.F.R. § 405.370.
        Case 7:20-cv-00217 Document 15-3 Filed on 10/23/20 in TXSD Page 5 of 5


                                                                    Unified Program Integrity Contractor
                                                                    South Western Jurisdiction (UPICSW)

4. “Due to the exigent circumstances caused by the COVID-19 pandemic, we will be filing a lawsuit
   in federal district court asserting a collateral constitutional claim and seeking injunctive and
   declaratory relief….”

Your assertions regarding the potential impact on Acute Care due to the COVID-19 national emergency
may be considered within the ongoing investigation into Acute Care’s billing. However, the COVID-19
national emergency does not justify terminating the suspension, particularly, when the suspension is
based on credible allegations of fraud. CMS has determined that in order to protect the Medicare Trust
Fund, suspension of Acute Care’s Medicare payments is necessary during the ongoing investigation into
credible allegations that Acute Care submitted claims for which documentation failed to describe the
beneficiaries’ symptoms at the time of transport and that other means of transportation were
contraindicated and claims for beneficiaries who have stated that the ambulance services provided by
Acute Care were not warranted.

In conclusion, after a careful review of Acute Care’s rebuttal statement and Acute Care’s billing history
and prior education, CMS has decided to continue the suspension of Acute Care’s Medicare payments
due to credible allegations of fraud. See 42 C.F.R. § 405.375. While CMS’s determination to continue
the suspension is not appealable, CMS will consider any additional information and/or evidence Acute
Care may submit.

Please contact the undersigned in writing should you have any questions about this matter.

Sincerely,




S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC
